Order, Supreme Court, New York County (Martin Shulman, J.), entered May 3, 2007, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, without costs.
Under New York’s transactional approach to the doctrine of res judicata (see O'Brien v City of Syracuse, 54 NY2d 353, 357 [1981]), the court properly held this action barred because the claims were litigated or could have been litigated in the prior Kings County action commenced in 1995 (Marinelli Assoc. v Helmsley-Noyes Co., 265 AD2d 1 [2000]). That action was dismissed for failure to prosecute, a motion to vacate was denied, and each court found that despite numerous opportunities, plaintiffs failed to set forth a meritorious cause of action (see Grezinsky v Mount Hebron Cemetery, 305 AD2d 542 [2003]). We have considered plaintiffs’ remaining arguments and find them without merit. Concur—Lippman, P.J., Mazzarelli, Williams, Sweeny and Acosta, JJ.